TYSON, J.
Aside from every other consideration, we are of the opinion that the chancellor, in the exercise of his sound discretion, was authorized to seti aside' the sale made by' the register upon the ground of inadequacy of price. It is true the evidence before him was in conflict as to whether the property brought its real value; and, perhaps, if a larger price was not offered and secured, *546we might be forced to the conclusion that the weight of the evidence on this point was with the appellants. But with the fact established that a much larger price will be paid for the property on a resale and that price guaranteed, in part, by a deposit of money with the register, in connection with other evidence tending to shoAV inadequacy of the bids of appellants, we are unwilling to affirm that the chancellor erred in refusing to confirm the sale. — 17 Am. & Eng. Law, (2nd ed.), pp. 992, 1004.
Affirmed.
McClellan, C. J., Haralson and Denson, J.J., concurring.